PER CURIAM.
This is an action upon an account between the plaintiff and the defendant for moneys loaned to the defendant, at his request, “in the sum of $107,000 and upwards,” as alleged in the complaint, upon which payments have been made, leaving a balance due the plaintiff, according to the complaint, of “$97,000 and upwards.” The defendant demanded an account, under section 531 of the Code of Civil Procedure, and an account was served, showing a *491total on the debit side of $106,598.90. The item on the credit side was $10,214.61, leaving a balance of $96,384.29, or a little less than the amount mentioned in the complaint. The defendant thereafter moved for a further bill of particulars, and his motion was denied. We think the account served was plainly sufficient, within the meaning of section 531 of the Code, and that the order appealed from should be affirmed, with costs.
Order affirmed, with $10 costs and disbursements.